 



Exhibit 10.1
FORM OF
OXFORD INDUSTRIES, INC.
PERFORMANCE SHARE AWARD AGREEMENT
This Agreement is entered into as of «Date», 2006, by and between «Name» (“you”)
and Oxford Industries, Inc., a Georgia corporation (“Oxford”), to set forth the
terms and conditions of a Performance Share Award granted to you pursuant to the
Oxford Industries, Inc. Long-Term Stock Incentive Plan (the “Plan”). All
capitalized terms have the meanings set forth in the Plan unless otherwise
specifically provided.

1.   Performance Share Award. Oxford hereby grants to you a Performance Share
Award, subject to the terms and conditions of this Agreement and of the Plan and
to your consent to those terms and conditions. A Performance Share Award
provides you with the opportunity to earn restricted shares of Oxford’s Common
Stock, par value $1.00 per share (“Restricted Stock”), contingent upon the
achievement of Performance Objectives established by the Committee. All
capitalized terms have the meanings set forth in the Plan unless otherwise
specifically provided.

2.   Performance Objective Achievement Required. You will receive shares of
Restricted Stock under this Performance Share Award only if Oxford achieves the
Performance Objectives during the Performance Period and the Committee certifies
in writing that the Performance Objectives have been achieved. If the
Performance Objectives are not achieved, a portion or all of your Performance
Share Award will be canceled and you will receive no Restricted Stock for the
canceled portion of the Award.

3.   Performance Share Award Opportunity. This Performance Share Award offers
you the opportunity to earn the number of shares of Restricted Stock specified
below.

          Threshold Share Opportunity   Target Share Opportunity   Maximum Share
Opportunity
1 Share
  «Target Shares» Shares   «Maximum Shares» Shares

4.   Performance Period. The Performance Period shall be the period beginning
June 3, 2006 and ending June 1, 2007.

5.   Performance Objectives. You will earn shares of Restricted Stock under this
Performance Share Award based on Oxford’s “Earnings per Share” during the
Performance Period. For purposes of this Agreement, Earnings per Share shall be
equal to the basic Earnings per Share calculated in accordance with accounting
principles generally accepted in the United States and as reported in Oxford’s
financial statements as filed with the Securities Exchange Commission, except
that certain adjustments may be made for certain non-recurring or unusual
non-cash items recognized in accordance with accounting principles generally
accepted in the United States including, but not limited, to any write-offs of
unamortized deferred financing costs and any asset impairment write-downs, which
the Committee determines in its sole discretion to exclude for purposes of this
Agreement.       The Threshold Earnings per Share is $3.11 per share. The Target
Earnings per Share is $3.43 and the Maximum Earnings per Share is $3.59 per
share. If Oxford attains less than the Threshold Earnings per Share, you will
not earn any Shares under this Restricted Share Unit Award. If Oxford attains
the Threshold Earnings per Share and you continue to be employed by Oxford or a
Subsidiary as set forth in Section 7 hereof, you will have the opportunity to
earn one Share. If Oxford’s attains the Target Earnings per Share and you
continue to be employed by Oxford or a Subsidiary as set forth in Section 7
hereof, you will have the opportunity to earn the number of Shares specified in
Section 3 hereof as the Target Share Opportunity. The maximum number of shares
you will have the opportunity to earn is set forth in Section 3 hereof as the
Maximum Share Opportunity. The number of Shares you will have the opportunity to
earn at any Earnings per Share level between the Threshold and Target and Target
and Maximum will be pro-rated based on Oxford’s actual Earnings per Share for
the Performance Period. All determinations as to the Earnings per Share achieved
and the number of Shares you will have the opportunity to earn shall be in the
sole discretion of the Committee, and its determinations shall be final and
binding on all parties.

6.   Forfeiture of Performance Share Award. You will completely forfeit your
entire interest in this Performance Share Award (and will receive no
consideration from Oxford on account of such forfeiture) if your employment with
Oxford terminates for any reason whatsoever before the end of the Performance
Period, unless the Committee waives this forfeiture condition at the time you
terminate employment, as evidenced by a written waiver adopted by the Committee.

7.   Payment of Awards. Following the end of the Performance Period, the
Committee will determine in its sole discretion the number of shares of
Restricted Stock that have been earned by you under this Performance Share
Award, and that determination shall be final and binding upon all parties.
Following Committee certification of the number of shares of

 



--------------------------------------------------------------------------------



 



    Restricted Stock to be issued to you, a restricted stock certificate will be
issued in your name subject to the condition that Oxford, or its designated
agent, shall hold the shares of Restricted Stock until June 1, 2010.   8.  
Transfer of Restricted Stock. Unless you forfeit the shares of Restricted Stock
pursuant to Paragraph 9 below, Oxford will transfer physical custody of the
shares of Restricted Stock to you on June 1, 2010 (or if such date is not a
business day, on the next business day) free of any forfeiture restrictions.  
9.   Forfeiture Restriction. You will completely forfeit your entire interest in
the Restricted Stock (and shall receive no consideration from Oxford on account
of such forfeiture) if your employment with Oxford terminates for any reason
whatsoever before June 1, 2010, unless the Committee waives this forfeiture
condition at the time you terminate employment, as evidenced by a written waiver
adopted by the Committee.   10.   Voting and Dividend Rights. You will have all
voting rights and rights to dividends paid in cash with respect to the shares of
Restricted Stock earned pursuant to this Performance Share Award. You will not
be entitled to any dividend or voting rights during the Performance Period or
prior to the date that the Restricted Stock is earned and issued to you.   11.  
Non-transferability. Neither this Performance Share Award nor any Restricted
Stock that you may earn under this Performance Share Award may be anticipated,
alienated, encumbered, sold, pledged, assigned, transferred or subjected to any
charge or legal process, other than by will or the laws of descent and
distribution, and any sale, pledge, assignment or other attempted transfer shall
be null and void.   12.   Electronic Delivery and Signatures. You hereby consent
and agree to electronic delivery of any Plan documents, proxy materials, annual
reports and other related documents. If Oxford establishes procedures for an
electronic signature system for delivery and acceptance of Plan documents
(including documents relating to any award or grant made under the Plan), you
hereby consent to such procedures and agree that your electronic signature is
the same as, and shall have the same force and effect as, your manual signature.
You consent and agree that any such procedures and delivery may be effected by a
third party engaged by Oxford to provide administrative services related to the
Plan, including any award or grant made under the Plan.   13.   Successors and
Heirs. This Agreement shall be binding upon and inure to the benefit of Oxford
and its successors and assigns, and upon any person acquiring, whether by
merger, consolidation, purchase of assets or otherwise, all or substantially all
of Oxford’s assets and business.   14.   Governing Law. This Performance Share
Award and the issuance of any Restricted Stock under this Performance Share
Award will be construed, administered and governed in all respects under and by
the applicable laws of the State of Georgia, without regard to any conflicts or
choice of law rule or principle.   15.   Tax Withholding. Oxford shall have the
right to (i) make deductions from the number of shares of Restricted Stock
otherwise deliverable to you (and other amounts payable under this Agreement) in
an amount sufficient to satisfy withholding of any federal, state or local taxes
required by law, or (ii) take such other action as may be necessary or
appropriate to satisfy any such tax withholding obligations.   16.   No
Guarantee of Employment. This Agreement shall not confer upon you any right with
respect to continuance of employment with Oxford, nor shall it interfere in any
way with any right that Oxford would otherwise have to terminate your employment
at any time.   17.   Entire Agreement; Amendment. This Agreement contains the
entire agreement between the parties hereto with respect to the subject matter
contained herein, and supersedes all prior agreements or prior understandings,
whether written or oral, between the parties relating to such subject matter.
This Agreement may be amended by a writing signed by both parties.   18.  
Incorporation by Reference. This Agreement is subject in all respects to the
terms and provisions of the Plan, all of which terms and provisions are made a
part of and incorporated in this Agreement as if they were each expressly set
forth herein. In the event of any conflict between the terms of this Agreement
and the terms of the Plan document, the Plan document shall control.  

IN WITNESS WHEREOF, this Performance Share Award Agreement has been executed and
delivered by Oxford on the terms and conditions set forth above.

            OXFORD INDUSTRIES, INC.
      By:                 Title:              

I hereby agree to the terms and conditions of this Performance Share Award
Agreement as a condition of the award made to me.
_____________________________
«Employee Name»

 